DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered.
Response to Amendments
The Amendment filed 4/15/2021 has been entered. Claims 1 and 31 were amended, and claims 27 and 54 were canceled. Thus, claims 1-26, 28-53, and 55-56 are pending in the application
 Drawings
The drawings are objected to because Fig. 9 reference numerals 18, 58, 106, 108, 114, 250 are unlabeled rectangular boxes which should be provided with a descriptive text label (see MPEP 608.02(d)(a)).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Objections
Claims 2 and 32 are objected to because of the following informalities: the limitation “about fluid conduit axis” is suggested to read --about a fluid conduit axis-- for the purpose of having proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-26, 29-30, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Teague, Jr. et al. (US 4,276,672) in view of Sokol et al. (US 2014/0259474 A1).
Regarding claim 1, Teague discloses a dental cleaning appliance (power toothbrush) (abstract) comprising: 
a head (brush head 49 with bristles 50) (Fig. 1); 
a handle (housing 20 and ring 91, not including cap 41) (Fig. 1); 
a stem extending in a longitudinal direction from the handle to the head (cap 41 extends from ring 91 to brush head 49) (Fig. 1), the head extending outwardly from the stem (brush head 49 extends out from the cap 41) (Fig. 1); 
and a fluid delivery system (passages 59, 60 for water delivery) (Fig. 1; col. 4, lines 46-62) comprising a moveable fluid conduit which is moveable relative to the handle (passages 59, 60 moved when the wobble shaft 38 is moved; housing 20 is not moved) (Figs. 1-2, 15; col. 4, lines 35-45), at least a portion of the moveable fluid conduit that is outside of the head extending in the longitudinal direction of the stem within the stem such that fluid flows through the at least a portion of the moveable conduit toward the head in the longitudinal direction of the stem (fluid flows longitudinally within passage 59 in cap 41 to the brush head 49) (Fig. 1; col. 4, lines 46-62) and the at least a portion of the fluid conduit is moveable within the stem (passage 59 is moved when the wobble shaft 38 is moved; passage 59 is in the cap 41) (Figs. 1-2, 15; col. 4, lines 35-45), the fluid conduit being biased for movement in a direction (passages 59, 60 move in an orbital direction or path) (Figs. 1-2, 15; abstract; col. 4, lines 35-45).

However, Sokol teaches a toothbrush system (Sokol; abstract) including a nozzle located in the head for delivering a burst of working fluid to the teeth of a user (water jet nozzle 628 in brush head 624) (Sokol; Figs. 33B-33C; para. [0158]), urging the nozzle against a user's teeth during use of the appliance (nozzle 628 is pushed out beyond bristle tufts 627 with water pressure) (Sokol; Figs. 33B-33C; para. [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teague fluid delivery system to include a nozzle, as taught by Sokol, for the purpose of enabling a user to accurately position the fluid stream along a gum line (Sokol; para. [0159]). With this modification, the modified Teague device would thus teach the nozzle being moveable with the fluid conduit (the Sokol nozzle 628 is on the Teague brush head 49; as the brush head 49 moves with the wobble shaft and passages 59, 60, the Sokol nozzle 628 would thus also be moved in the same orbital path) (Teague, Fig. 1, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0158]), the fluid conduit being biased for movement in a direction which urges the nozzle against a user's teeth during use of the appliance (the Teague orbital direction or path would be capable of urging the whole brush head 49 with the Sokol nozzle into contact with a user’s teeth during use; also, the Sokol nozzle 628 is pushed out past the bristle tufts 627 by water pressure when in use, thus also being 
Regarding claim 2, Teague discloses wherein the fluid conduit is moveable about fluid conduit axis (wobble shaft 38 with passages 59, 60 pivots at O-ring 44) (Figs. 1, 15; col. 4, lines 35-45; see annotated Image 1 below).

    PNG
    media_image1.png
    648
    575
    media_image1.png
    Greyscale

Image 1. Annotated of Teague Figs. 1 and 15 to show the axes and the pivot motion about the fluid conduit axis.
Regarding claim 3, Teague discloses wherein the fluid conduit is pivotable about the fluid conduit axis (passages 59, 60 pivot back and forth about the fluid conduit axis as part of 
Regarding claim 4, Teague discloses comprising a support for supporting the fluid conduit (wobble shaft 38 supports the passages 59, 60) (Figs. 1-2, 15; col. 4, lines 35-45), the support being arranged for movement about the fluid conduit axis (wobble shaft 38 with passages 59, 60 pivots at O-ring 44) (Figs. 1, 15; col. 4, lines 35-45; see annotated Image 1 above).
Regarding claim 5, Teague discloses wherein the support is pivotable about the fluid conduit axis (wobble shaft 38 pivots back and forth about the fluid conduit axis as part of the orbital movement, most notable in Fig. 15) (see annotated Image 1 above; col. 4, lines 35-45).
Regarding claim 6, Teague discloses wherein the fluid conduit axis is angled relative to the longitudinal axis of the handle (fluid conduit axis is orthogonal to the longitudinal axis of the handle) (see annotated Image 1 above).
Regarding claim 7, Teague discloses wherein the fluid conduit axis is orthogonal to the longitudinal axis of the handle (fluid conduit axis is orthogonal to the longitudinal axis of the handle) (see annotated Image 1 above).
Regarding claim 8, 
Regarding claim 9, the modified Teague device teaches wherein the fluid conduit axis is angled relative to the nozzle axis (fluid conduit axis is orthogonal to the nozzle axis) (see annotated Image 1 above).
Regarding claim 10, the modified Teague device teaches wherein the fluid conduit axis is orthogonal to the nozzle axis (fluid conduit axis is orthogonal to the nozzle axis) (see annotated Image 1 above).
Regarding claim 11, the modified Teague device teaches wherein the nozzle is moveable along a curved path with movement of the fluid conduit about the fluid conduit axis (the Sokol nozzle 628 is on the Teague brush head 49; as the brush head 49 moves with the wobble shaft and passages 59, 60, the Sokol nozzle 628 would thus also be moved in the same orbital path) (Teague, Fig. 1, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0158]; see annotated Image 1 above).
Regarding claim 12, the modified Teague device teaches wherein the fluid conduit is connected to or engages the nozzle (Sokol nozzle 628 would be connected to the end of the Teague passage 60) (Teague, Fig. 1; Sokol, Figs. 33B-33C).
Regarding claim 13, Teague discloses wherein the fluid conduit is biased for movement in said direction by a resilient member which engages the fluid conduit (the wobble shaft 38 is moved in the orbital motion by a water motor mechanism which includes a spring 57) (Fig. 1; col. 2, lines 57-63; col. 3, lines 2-12; col. 4, lines 17-20).
Regarding claim 14, Teague discloses wherein the resilient member comprises part of the fluid delivery system (spring 57 moved by the motive fluid of water; the motive fluid of 
Regarding claim 15, the modified Teague device teaches wherein the fluid conduit comprises a first section (straight portions of passages 59, 60) (Teague; Fig. 1) and a second section for engaging the nozzle (end of Teague passage 60 near the bristles 50; Sokol nozzle 628 would be at the end of the Teague passage 60) (Teague; Fig. 1), the second section being angled relative to the first section (end of passage 60 is curved away from the straight section of passages 59, 60) (Teague; Fig. 1).
Regarding claim 16, Teague discloses wherein the second section is curved (end of passage 60 is curved away from the straight section of passages 59, 60) (Teague; Fig. 1).
Regarding claim 17, Teague discloses wherein the first section is longer than the second section (end of passage 60 which curves away from the straight section of passages 59, 60 is much smaller than that straight section) (Teague; Fig. 1).
Regarding claim 18, the modified Teague device teaches wherein the nozzle protrudes from the head (nozzle 628 protrudes from the brush head 624) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 19, the modified Teague device teaches wherein the nozzle is moveable relative to the head (nozzle 628 pushes out from and retracts back into the brush head 624) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 20, the modified Teague device teaches wherein the fluid conduit is biased for movement relative to the handle in a direction which urges the nozzle to move in a direction extending away from the head (the whole brush head 49 with the Sokol nozzle 628 
Regarding claim 21, the modified Teague device teaches wherein the nozzle is moveable relative to the head between a distal position and a proximal position relative to the head (nozzle 628 pushes out from and retracts back into the brush head 624) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 22, the modified Teague device teaches wherein the head comprises teeth engaging members for engaging the teeth of the user during use of the appliance (bristles 50) (Teague; Fig. 1), and wherein the nozzle is moveable relative to the teeth engaging members (Sokol nozzle 628 pushes out from and retracts back into the brush head 624; this nozzle movement does not include bristle tufts 627) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 23, the modified Teague device teaches wherein the head comprises teeth engaging members for engaging the teeth of the user during use of the appliance (bristles 50) (Teague; Fig. 1), and the nozzle is moveable relative to the teeth engaging members (Sokol nozzle 628 pushes out from and retracts back into the brush head 624; this nozzle movement does not include bristle tufts 627) (Sokol; Figs. 33B-33C; para. [0159]), and wherein when the nozzle is in the distal position, the tip of the nozzle protrudes beyond at least some of the teeth 
Regarding claim 24, Teague discloses wherein the teeth engaging members are formed from resilient material (bristles 50) (Fig. 1).
Regarding claim 25, the modified Teague device teaches wherein the teeth engaging members comprise a plurality of resilient members arranged around the nozzle (Sokol bristle tufts 627 around nozzle 628) (Sokol; Figs. 33A-33C; para. [0159]).
Regarding claim 26, the modified Teague device teaches wherein the teeth engaging members comprise a plurality of bristles arranged about the nozzle (Sokol bristle tufts 627 around nozzle 628) (Sokol; Figs. 33A-33C; para. [0159]).
Regarding claim 29, Teague discloses comprising a fluid reservoir for supplying working fluid to the fluid delivery system (tubing 53 connects to source of faucet water) (Fig. 1; col. 10, lines 18-25).
Regarding claim 30, Teague discloses wherein the working fluid is a liquid working fluid (water, which is a liquid, is discharged from the brush head) (Fig. 1; col. 1, lines 58-66).
Regarding claim 56, .
Claims 28, 31-53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Teague in view of Sokol as applied to claim 1 above, and further in view of Annoni (US 3,978,852).
Regarding claim 28, the modified Teague device teaches the invention as previously claimed, including wherein the head and the stem form part of a cleaning tool (brush head 49, bristles 50, cap 41, wobble shaft 38, O-ring 44, and passages 59, 60 are all interpreted as part of the ‘cleaning tool’) (Teague; Fig. 1) which is connected to the handle (all structures of the toothbrush are connected) (Teague; Fig. 1), but is silent on the cleaning tool being detachably connected to the handle.
However, Annoni teaches a powered toothbrush (Annoni; abstract) including the handle being detachably connectable to the cleaning tool (toothbrush can be disassembled; housing 23 is separate from cap 105 and brush stem 25) (Annoni; Fig. 2; col. 9, lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teague device such that the handle is detachably connectable to the cleaning tool, as taught by Annoni, for the purpose of enabling a user to access the inner components of the device (Annoni; Fig. 2; col. 9, lines 4-7), thereby allowing a user to more easily provide maintenance on the device.
Regarding claim 31, Teague discloses a cleaning tool (brush head 49, bristles 50, cap 41, wobble shaft 38, O-ring 44, and passages 59, 60) (Fig. 1) for a dental cleaning appliance (power toothbrush) (abstract) comprising a handle (housing 20 and ring 91, not including cap 41) (Fig. 1) to which the cleaning tool is connectable (all structures of the toothbrush are connected) (Fig. 1), the cleaning tool comprising: 

a head extending outwardly from a second end of the stem that is spaced in a longitudinal direction of the stem from the first end of the stem (brush head 49 with bristles 50 extends outwardly from a top end of the cap 41, and is spaced longitudinally from the bottom end of the cap 41) (Fig. 1); 
and a cleaning tool conduit system (passages 59, 60 for water delivery) (Fig. 1; col. 4, lines 46-62) comprising a fluid conduit which is moveable relative to the stem (passages 59, 60 moved when the wobble shaft 38 is moved; cap 41 is not moved) (Figs. 1-2, 15; col. 4, lines 35-45), at least a portion of the fluid conduit that is outside of the head extending in the longitudinal direction of the stem within the stem such that fluid flows through the at least a portion of the fluid conduit toward the head in the longitudinal direction of the stem (fluid flows longitudinally within passage 59 in cap 41 to the brush head 49) (Fig. 1; col. 4, lines 46-62) and the at least a portion of the fluid conduit is moveable within the stem (passage 59 is moved when the wobble shaft 38 is moved; passage 59 is in the cap 41) (Figs. 1-2, 15; col. 4, lines 35-45), the fluid conduit being biased for movement in a direction (passages 59, 60 move in an orbital direction or path) (Figs. 1-2, 15; abstract; col. 4, lines 35-45).
Teague is silent on the handle being detachably connectable to the cleaning tool.
However, Annoni teaches a powered toothbrush (Annoni; abstract) including the handle being detachably connectable to the cleaning tool (toothbrush can be disassembled; housing 23 is separate from cap 105 and brush stem 25) (Annoni; Fig. 2; col. 9, lines 4-7).

Teague does not disclose a nozzle located in the head for delivering a burst of working fluid to the teeth of a user, the nozzle being moveable with the fluid conduit, the fluid conduit being biased for movement in a direction which urges the nozzle against a user's teeth during use of the appliance.
However, Sokol teaches a toothbrush system (Sokol; abstract) including a nozzle located in the head for delivering a burst of working fluid to the teeth of a user (water jet nozzle 628 in brush head 624) (Sokol; Figs. 33B-33C; para. [0158]), urging the nozzle against a user's teeth during use of the appliance (nozzle 628 is pushed out beyond bristle tufts 627 with water pressure) (Sokol; Figs. 33B-33C; para. [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Teague cleaning tool conduit system to include a nozzle, as taught by Sokol, for the purpose of enabling a user to accurately position the fluid stream along a gum line (Sokol; para. [0159]). With this modification, the modified Teague device would thus teach the nozzle being moveable with the fluid conduit (the Sokol nozzle 628 is on the Teague brush head 49; as the brush head 49 moves with the wobble shaft and passages 59, 60, the Sokol nozzle 628 would thus also be moved in the same orbital path) (Teague, Fig. 1, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0158]), the fluid conduit being 
Regarding claim 32, Teague discloses wherein the fluid conduit is moveable about fluid conduit axis (wobble shaft 38 with passages 59, 60 pivots at O-ring 44) (Figs. 1, 15; col. 4, lines 35-45; see annotated Image 1 above).
Regarding claim 33, Teague discloses wherein the fluid conduit is pivotable about the fluid conduit axis (passages 59, 60 pivot back and forth about the fluid conduit axis as part of the orbital movement, most notable in Fig. 15) (see annotated Image 1 above; col. 4, lines 35-45).
Regarding claim 34, Teague discloses comprising a support for supporting the fluid conduit (wobble shaft 38 supports the passages 59, 60) (Figs. 1-2, 15; col. 4, lines 35-45), the support being arranged for movement about the fluid conduit axis (wobble shaft 38 with passages 59, 60 pivots at O-ring 44) (Figs. 1, 15; col. 4, lines 35-45; see annotated Image 1 above).
Regarding claim 35, 
Regarding claim 36, the modified Teague device teaches wherein the nozzle extends along a nozzle axis (Sokol nozzle 628 would be placed at the end of the Teague passage 60, and thus would extend along the annotated nozzle axis of Image 1 above), and the fluid conduit axis is spaced from the nozzle axis (fluid conduit axis is spaced from the nozzle axis) (see annotated Image 1 above).
Regarding claim 37, the modified Teague device teaches wherein the fluid conduit axis is angled relative to the nozzle axis (fluid conduit axis is orthogonal to the nozzle axis) (see annotated Image 1 above).
Regarding claim 38, the modified Teague device teaches wherein the fluid conduit axis is orthogonal to the nozzle axis (fluid conduit axis is orthogonal to the nozzle axis) (see annotated Image 1 above).
Regarding claim 39, the modified Teague device teaches wherein the nozzle is moveable along a curved path with movement of the fluid conduit about the fluid conduit axis (the Sokol nozzle 628 is on the Teague brush head 49; as the brush head 49 moves with the wobble shaft and passages 59, 60, the Sokol nozzle 628 would thus also be moved in the same orbital path) (Teague, Fig. 1, col. 4, lines 35-45; Sokol, Figs. 33B-33C, para. [0158]; see annotated Image 1 above).
Regarding claim 40, the modified Teague device teaches wherein the fluid conduit is connected to or engages the nozzle (Sokol nozzle 628 would be connected to the end of the Teague passage 60) (Teague, Fig. 1; Sokol, Figs. 33B-33C).
Regarding claim 41, Teague discloses wherein the fluid conduit is biased for movement in said direction by a resilient member which engages the fluid conduit (the wobble shaft 38 is 
Regarding claim 42, Teague discloses wherein the resilient member comprises part of the cleaning tool conduit system (spring 57 moved by the motive fluid of water; the motive fluid of water is also discharged from the brush head) (Fig. 1; col. 1, lines 58-66; col. 2, lines 57-63; col. 3, lines 2-12; col. 4, lines 17-20).
Regarding claim 43, the modified Teague device teaches wherein the fluid conduit comprises a first section (straight portions of passages 59, 60) (Teague; Fig. 1) and a second section for engaging the nozzle (end of Teague passage 60 near the bristles 50; Sokol nozzle 628 would be at the end of the Teague passage 60) (Teague; Fig. 1), the second section being angled relative to the first section (end of passage 60 is curved away from the straight section of passages 59, 60) (Teague; Fig. 1).
Regarding claim 44, Teague discloses wherein the second section is curved (end of passage 60 is curved away from the straight section of passages 59, 60) (Teague; Fig. 1).
Regarding claim 45, Teague discloses wherein the first section is longer than the second section (end of passage 60 which curves away from the straight section of passages 59, 60 is much smaller than that straight section) (Teague; Fig. 1).
Regarding claim 46, the modified Teague device teaches wherein the nozzle protrudes from the head (nozzle 628 protrudes from the brush head 624) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 47, the modified Teague device teaches wherein the fluid conduit is biased for movement relative to the stem in a direction which urges the nozzle to move in a 
Regarding claim 48, the modified Teague device teaches wherein the nozzle is moveable relative to the head between a distal position and a proximal position relative to the head (nozzle 628 pushes out from and retracts back into the brush head 624) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 49, the modified Teague device teaches wherein the head comprises teeth engaging members for engaging the teeth of the user during use of the appliance (bristles 50) (Teague; Fig. 1), and wherein the nozzle is moveable relative to the teeth engaging members (Sokol nozzle 628 pushes out from and retracts back into the brush head 624; this nozzle movement does not include bristle tufts 627) (Sokol; Figs. 33B-33C; para. [0159]).
Regarding claim 50, the modified Teague device teaches wherein the head comprises teeth engaging members for engaging the teeth of the user during use of the appliance (bristles 50) (Teague; Fig. 1), and wherein the nozzle is moveable relative to the teeth engaging members (Sokol nozzle 628 pushes out from and retracts back into the brush head 624; this nozzle movement does not include bristle tufts 627) (Sokol; Figs. 33B-33C; para. [0159]), and wherein, when the nozzle is in the distal position, the tip of the nozzle protrudes beyond at 
Regarding claim 51, Teague discloses wherein the teeth engaging members are formed from resilient material (bristles 50) (Fig. 1).
Regarding claim 52, the modified Teague device teaches wherein the teeth engaging members comprise a plurality of resilient members arranged around the nozzle (Sokol bristle tufts 627 around nozzle 628) (Sokol; Figs. 33A-33C; para. [0159]).
Regarding claim 53, the modified Teague device teaches wherein the teeth engaging members comprise a plurality of bristles arranged about the nozzle  (Sokol bristle tufts 627 around nozzle 628) (Sokol; Figs. 33A-33C; para. [0159]).
Regarding claim 55, Teague discloses comprising a fluid reservoir for supplying working fluid to the fluid delivery system (tubing 53 connects to source of faucet water) (Fig. 1; col. 10, lines 18-25).
Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-26, 28-53, and 55-56 have been considered but are moot in view of new grounds of rejection with new additional Teague, Sokol, and Annoni references being used in the current rejection as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785